Citation Nr: 1455243	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  10-12 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a disability rating higher than 40 percent for musculoskeletal manifestation of degenerative disc disease, lumbar spine.

2.  Entitlement to a disability rating higher than 10 percent for osteoarthritis, right knee.

3.  Entitlement to a disability rating higher than 10 percent for osteoarthritis, left knee.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D.C. Babaian, Associate Attorney

INTRODUCTION

The Veteran served on active duty from November 1984 to April 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

A hearing was held with a Decision Review Officer (DRO) at the RO in July 2010; the transcript is a matter of record.


FINDINGS OF FACT

1.  The Veteran has never been found to have ankylosis of the thoracolumbar spine.

2.  The Veteran has not had incapacitating episodes related to his service-connected lumbar spine disability, having a total duration of at least six weeks during the past twelve months.

3.  Even considering functional limitation caused by pain, weakness, stiffness, fatigability, and lack of endurance, etc., the Veteran's range of flexion for both knees exceeds 60 degrees.

4.  Even considering functional limitation caused by pain, weakness, stiffness, fatigability, and lack of endurance, etc., the Veteran's extension is not limited to 10 degrees in either knee.

5.  The Veteran does not have ankylosis, instability, or subluxation in either knee.

6.  The Veteran's meniscus has not been dislocated or surgically removed in either knee.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation greater than 40 percent for musculoskeletal manifestations of degenerative disc disease, lumbar spine, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2014).

2.  The criteria for a disability evaluation greater than 10 percent for osteoarthritis, right knee, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5256-5263 (2014).

3.  The criteria for a disability evaluation greater than 10 percent for osteoarthritis, left knee, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5256-5263 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in the VA letters of November and December 2008, and the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Social Security Administration (SSA) and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with numerous VA examinations, the reports of which have been associated with the claims file.  The Board finds the January 2009 and 2013 VA examinations (Knees) and the January 2009 and July 2010 VA examinations (Back) were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran on each occasion, including eliciting a history from him, and provided the information necessary to evaluate his disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Additionally, an August 2011 General Medical examination assessed the condition of the Veteran's spine and knee disabilities; the bilateral knee disability was also examined in July 2010.  VA examinations were provided in response to a request by the Veteran's representative during the DRO hearing, and neither the Veteran nor his representative has objected to the adequacy of any of the examinations.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would be an exercise in futility.  Since VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532 (1993).  VA may change the diagnostic code, but must specifically explain such change.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Accordingly, all potentially relevant Diagnostic Codes will be considered.

The Board also appreciates that staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

II.A.  Increased Rating for Degenerative Disc Disease, Lumbar Spine

During the pendency of this appeal, the RO assigned a higher 40-percent evaluation for musculoskeletal manifestations of degenerative disc disease of the lumbar spine, from the original date of claim in October 2008.  

Under the General Rating Formula for Diseases and Injuries of the Spine an orthopedic rating for the thoracolumbar spine in excess of 40 percent requires the presence of ankylosis.  An evaluation of 50 percent is assigned for favorable ankylosis of the entire thoracolumbar spine, while a higher evaluation of 100 percent is warranted for unfavorable ankylosis of the entire spine (including cervical spine). 

The Veteran has not alleged ankylosis of his thoracolumbar spine.  SSA and private treatment records likewise are silent for the presence of ankylosis.  Moreover, at VA examinations in January 2009, July 2010, and August 2011, the VA examiners explicitly found ankylosis of the spine was not present.  Thus, the Board concludes that the Veteran has not had ankylosis at any time during the pendency of his claim.

The Board recognizes that, while presently rated under the Diagnostic Code (DC) 5242, no higher evaluation would be warranted by rating the disability under the criteria for incapacitating episodes under DC 5243.  The next and highest evaluation of 60 percent is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks, during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).  

During the January 2009 and July 2010 VA examinations, the examiners found no incapacitating episodes in the previous twelve months due to lumbar spine disability.  SSA and private treatment records, documenting a surgical history, and the DRO hearing testimony have similarly failed to show prescribed bed rest of sufficient duration to warrant an increased rating under this DC.  Therefore, the criteria for a schedular orthopedic rating in excess of 40 percent for the Veteran's lumbar spine disability have not been met.

The Board pauses to note that, during the pendency of this appeal, an October 2012 Rating Decision assigned separate evaluations for objective neurologic abnormalities, involving each of his lower extremities.  See 38 C.F.R. § 4.71a, DC 5242, Note (1).  A separate noncompensable evaluation was also assigned for a surgical scar associated with lumbar spine disability.  The Veteran was provided appellate rights with this decision and it was explained that if he disagreed with the either of the neurologic ratings that were assigned that he had one year to appeal that decision, and he was provided with a copy of his rights to appeal.  However, neither the Veteran nor his representative has objected to the 10 percent evaluations that were assigned for the neurologic impairment resulting from the Veteran's service connected back disability.  Similarly, no objection has been raised in relation to the evaluation or effective date of the surgical scar.  No related contentions have been advanced since the October 2012 Rating Decision.  The Board, therefore, does not address these issues at length.

Regarding other possible neurologic abnormalities, the Veteran endorsed bladder dysfunction during the January 2009 examination, without the use of absorbent materials.  He later denied urinary symptoms during July 2010 examination.  During an August 2011 General Medical examination the Veteran endorsed a history of nocturia, or voiding twice per night.  There is no indication, including in SSA and private treatment records that the identified history of bladder impairment constitutes a present disability related to the Veteran's lumbar spine disability.  Additionally, the Veteran denied bowel impairment during the August 2011 VA examination.  The Board concludes that no other separate evaluations for neurologic impairment related to lumbar spine disability are indicated by the record at this time.

Accordingly, a schedular rating in excess of 40 percent for the Veteran's back disability is denied.

II.B.  Increased Rating for Osteoarthritis, Right and Left Knee

The Veteran's right and left knee disabilities are currently evaluated at 10 percent each, under 38 C.F.R. § 4.71a, DC 5010.  As will be discussed below, ratings for disabilities of the knee are generally based on limitation of motion, instability/recurrent subluxation, or meniscus impairment.  That is, VA attempts to quantify the symptoms and limitation caused by a variety of knee impairments, regardless of how they are diagnosed.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

Diagnostic Code 5010 instructs, via DC 5003, that arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DC for the specific joint involved.  38 C.F.R. § 4.71a, DC 5003.  The Veteran currently is assigned 10 percent ratings for each knee based on the pain that has resulted from the degenerative joint disease in his knees.  38 C.F.R. § 4.59.  

Under 38 C.F.R. § 4.71a, DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  

Under DC 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  

The Veteran has had the range of motion of his knees measured on several occasions during the course of this appeal.  During a January 2009 VA examination, right knee flexion was limited to 90 degrees, with extension greater than 0 degrees (- 5 degrees).  For the left knee, the Veteran exhibited 100 degrees of flexion, with extension in excess of 0 degrees (-4 degrees).  At a VA examination in July 2010, the Veteran demonstrated range of motion from 0 to 120 degrees, bilaterally.  Lastly, in January 2013, the Veteran exhibited range of motion from 5 to 80 degrees, bilaterally.  Based on range of motion testing, the Veteran meets the noncompensable level for extension specifically identified in the rating schedule and does not reach that threshold for flexion.  Separate evaluations for flexion and extension of each knee are not warranted.  See VAOPGCPREC 9-04.  

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

In this case, the Veteran is already receiving at least the minimum compensable rating for each knee under 38 C.F.R. § 4.59, and the applicable DC does not provide for a rating in excess of 10 percent based solely on pain.  That is, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.

Repetitive motion testing on January 2009 VA examination showed a 4 degree decrease in range of flexion in the left knee (96 degrees), and a 1 degree reduction in the range of extension (-3 degrees).  Range of motion for the right knee was static over repeated movements.  The July 2010 and August 2011 VA examinations did not show any decrease with repetitive motion, and there was no objective evidence of painful motion during the former examination.  The VA examiner noted that repetitive motion testing could not be completed during the January 2013 examination, due to the Veteran's anticipation of increased pain.  The VA examiner identified loss of motion with repetitive use also due to excess fatigability and incoordination but did not identify a corresponding decrease in range of motion, in the absence of quantifiable test results.  Based on the record as a whole, the Board does not find that the Veteran's range of motion is so functionally limited as to warrant a rating in excess of the 10 percent that is already assigned.  Any higher evaluation in light of the 2013 examination would be without a principled foundation, based on speculation rather than appreciable measures, and would not be in accordance with the previous three examinations.  

In addition to ratings based on limitation of motion, knee ratings may also be provided based on other Diagnostic Codes.  Diagnostic Code 5256, which evaluates ankylosis of the knee, assigns a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is assigned when there is ankylosis of the knee in flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, DC 5256.  However, there has been no suggestion that there is any ankylosis of the Veteran's knees, including in SSA or private treatment records.  At the 2009, 2010, and 2011 VA examinations, the examiners specifically found no joint ankylosis.  As such, this DC is not applicable. 

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  Diagnostic Code 5257 is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6. 

Here, the Veteran complained about instability on several occasions, such as his July 2010 and August 2011 VA examinations.  However, clinical testing at those examinations failed to show any instability.  That is, there is no objective evidence of related pathology.  During the DRO hearing, the Veteran denied tearing any ligaments.  Ligament testing was normal in January 2009 and July 2010, and the VA examiner was unable to test joint instability during the 2013 VA examination.  Additionally, there was no evidence of joint subluxation during VA examinations in January 2009 or August 2013.  Private treatment and SSA records also do not establish related pathology.  As such, based on the record as a whole, a separate rating is not available for instability or recurrent subluxation.

Additionally, when semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5258.  When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5259.  Additionally, General Counsel Opinion 9-98 directs that with respect to DC 5259, limitation of motion is a relevant consideration and the provisions of 38 C.F.R. § 4.40 and 4.45 therefore must be considered.  Semilunar cartilage is synonymous with the meniscus.  

Having reviewed the medical evidence of record in its entirety, the Board finds that a compensable meniscus rating is not supported by the evidence.  The 2009, 2010, and 2013 VA examinations all rule out impairment associated with meniscal pathology, and there is no conflicting evidence in either private treatment or SSA records.  The Veteran has complained of locking.  However, the schedular rating criteria require these symptoms in conjunction with a dislocated meniscus (which has not been shown) to warrant a separate compensable rating.  Therefore, DCs 5258 and 5259 are not applicable in this case.

As described, the overall disability picture most closely approximates the 10 percent criteria for each knee, and a higher schedular rating for either knee is not warranted.

III.  Extraschedular Evaluation

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The U.S. Court of Appeals for Veterans Claims has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

Regarding impact on employment, the Board recognizes that in an October 2012 rating decision, during the pendency of this appeal, the RO granted entitlement to a total disability rating for individual unemployability (TDIU), effective July 2010.  No related contentions have been advanced since that rating decision, such as suggesting that any one service connected disability causes his unemployability.  The Board, therefore, will not address this issue at length.

III.A.  Degenerative Disc Disease, Lumbar Spine

In this case, the threshold element for an extraschedular evaluation is not met.  The private, SSA, and lay evidence fails to show anything unique or unusual about the Veteran's lumbar spine disability that would render the schedular criteria inadequate.  The Veteran's symptoms-pain, radiating pain, and limited motion-have been specifically contemplated within the schedular rating that has been assigned.  A VA examiner indicated that the Veteran's lumbar spine disability prohibits walking long distances, fishing, hunting, or sitting for long periods of time.  These limitations are based on the underlying symptoms considered by the rating schedule.   The Veteran has been provided with numerous thorough examinations during the course of his appeal, none of which identify any thoracolumbar spine symptomatology not reasonably contemplated by the schedular Diagnostic Codes considered.  Additionally, there is no evidence of any other neurological abnormalities related to the lumbar spine disability, other than lower extremity radiculopathy, addressed below.

The evidence also fails to show anything unique or unusual specifically about the Veteran's neurological manifestations of lumbar spine disability, involving the lower extremities, that would render the schedular criteria inadequate.  The Veteran's reported symptoms of decreased sensation and severe pain, numbness, and dysesthesias-characterized by the VA examiner as clinically mild impairment-have been specifically contemplated within the schedular rating that has been assigned.  The applicable metric used in the rating schedule-mild, moderate, severe-is expansive and necessarily inclusive of any associated symptomatology.  

Likewise, all manifest symptoms related to the surgical scar have been considered by the rating schedule and DC 7805.  Therefore, since the schedular rating criteria reasonably describe the Veteran's lumbar spine disability level and symptomatology, inclusive of neurological and skin manifestations, referral for consideration of an extraschedular rating is not warranted.  

III.B.  Osteoarthritis, Right and Left Knee

The medical evidence also fails to show anything unique or unusual about the Veteran's bilateral knee disability that would render the schedular criteria inadequate.  The Veteran's symptoms of pain, tenderness, crepitus, weakness, excess fatigability, incoordination, and stiffness have been specifically contemplated within the schedular rating that has been assigned.  He also inconsistently reported use of assistive devices and weekly moderate flares, precipitated by long walks and persisting for hours.  These exacerbations involve symptoms noted above.  The Veteran has been provided with numerous examinations during the course of the appeal that have failed to identify any symptomatology that has not been reasonably contemplated by the schedular Diagnostic Codes that were considered.  Therefore, because the schedular rating criteria reasonably describe the claimant's disability level and symptomatology, referral for consideration of an extraschedular rating is not warranted. 



ORDER

An orthopedic rating in excess of 40 percent for degenerative disc disease, lumbar spine, is denied.

A rating in excess of 10 percent for osteoarthritis, right knee, is denied.

A rating in excess of 10 percent for osteoarthritis, left knee, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


